DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
	Claims 1-3, 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1 and 18 recites the limitation “wherein the ejection holes of the cooling mechanism and the ejection holes of the frontward damming mechanism are adjacent to each other and at the same locations relative to the mandrel bar.” Examiner notes that the drawings are not drawn to scale and therefore cannot determine if the ejection holes of the cooling mechanism 400 and the ejection holes of the frontward damming mechanisms 600 are at the same locations relative to the mandrel bar. And even if they are to scale, it does not seem like the ejection holes are at the same locations relative to the mandrel bar 3. (see annotated figure below) Furthermore, specification is silent to the location of the ejection holes relative to the mandrel bar, and thus the applicant has not provided written description support to show that the applicant had possession of the claimed invention at the time of filing.
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(a).



    PNG
    media_image1.png
    690
    543
    media_image1.png
    Greyscale


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creutz (US 2830921) in view of Serizawa (JP 6015878).
Regarding claim 1, Creutz discloses a piercing machine (Fig. 1-2) that performs piercing-rolling or elongating rolling of a material to produce a hollow shell (tube), comprising: a plurality of skewed rolls ( 1, 2: see Fig. 1-2 they are skewed) disposed around a pass line (longitudinal center line of 6) along which the material passes; a plug (head of 4) disposed on the pass line between the plurality of skewed rolls; a mandrel bar (bar part of 4) extending rearward of the plug along the pass line from a rear end of the plug; and an outer surface cooling mechanism (8) disposed around the mandrel bar, at a position that is rearward of the plug, wherein an outer surface of the hollow shell advances through a cooling zone (zone where 8 is located) which has a specific length (diameter of 8) in an axial direction of the mandrel bar and is located rearward of the plug, as seen from an advancing direction of the hollow shell, the outer surface cooling mechanism has ejection holes that eject a cooling fluid (water) toward an upper part of the outer surface, a lower part of the outer surface, a left part of the outer surface and a right part (all sides are cooled by 8 – see Fig. 2) of the outer surface to cool the hollow shell inside the cooling zone.
Creutz fails to disclose a frontward damming mechanism that is disposed around the mandrel bar at a position that is rearward of the plug and is frontward of the outer surface cooling mechanism, wherein: the frontward damming mechanism comprises ejection holes that, when the outer surface cooling mechanism is cooling the hollow shell in the cooling zone, eject the cooling fluid toward the upper part of the outer surface, the lower part of the outer surface, the left part of the outer surface and the right part of the outer surface of the hollow shell, and dam the cooling fluid from flowing to the upper part of the outer surface, the lower part of the outer surface, the left part of the outer surface and the right part of the outer surface of the hollow shell before the hollow shell enters the cooling zone, and wherein the frontward damming mechanism includes: a frontward damming upper member including a plurality of frontward damming fluid upper-part ejection holes that is disposed above the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects a frontward damming fluid toward the upper part of the outer surface of the hollow shell that is positioned in a vicinity of an entrance side of the cooling zone and dams the cooling fluid from flowing to the upper part of the outer surface of the hollow shell before the hollow shell enters the cooling zone; a frontward damming left member including a plurality of frontward damming fluid left-part ejection holes that is disposed leftward of the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects the frontward damming fluid toward the left part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone and dams the cooling fluid from flowing to the left part of the outer surface of the hollow shell before the hollow shell enters the cooling zone; and a frontward damming right member including a plurality of frontward damming fluid right-part ejection holes that is disposed rightward of the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects the frontward damming fluid toward the right part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone and dams the cooling fluid from flowing to the right part of the outer surface of the hollow shell before the hollow shell enters the cooling zone, wherein the frontward damming upper member ejects the frontward damming fluid diagonally rearward toward the upper part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone from the plurality of frontward damming fluid upper-part ejection holes; the frontward damming left member ejects the frontward damming fluid diagonally rearward toward the left part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone from the plurality of frontward damming fluid left-part ejection holes; and the frontward damming right member elects the frontward damming fluid diagonally rearward toward the right part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone from the plurality of frontward damming fluid right-part ejection holes, wherein the ejection holes of the cooling mechanism and the ejection holes of the frontward damming mechanism are adjacent to each other and at the same locations relative to the mandrel bar.
Serizawa teaches a cooling mechanism (Fig. 1-30: elements 22, 40, 41, 50, 60, 300) for cooling an elongated product comprising upper, lower, left, and right cooling mechanisms (40 has 50-53 cooling mechanisms) and further comprising: a frontward damming mechanism (22) position facing the cooling device that dams the fluid from flowing past the damming mechanism in the direction of cooling sprayed by the cooling mechanism (examiner notes that as shown in Fig. 2 and 17, the fluid flowing out of 22 prevents/dams fluid from other cooling mechanisms to flow past 22), wherein the frontward damming mechanism comprises ejection holes (32) that, when the outer surface cooling mechanism is cooling the hollow shell in the cooling zone, eject the cooling fluid toward the upper part of the outer surface, the lower part of the outer surface, the left part of the outer surface and the right part of the outer surface of the hollow shell, and dam the cooling fluid from flowing to the upper part of the outer surface, the lower part of the outer surface, the left part of the outer surface and the right part of the outer surface of the hollow shell before the hollow shell enters the cooling zone (see Fig. 2 and 17). 
Serizawa also teaches wherein: the frontward damming mechanism (22) includes: a frontward damming upper member (upper box shown below in Fig. 2) including a plurality of frontward damming fluid upper-part ejection holes (32) that is disposed above the workpiece as seen from the advancing direction of the workpiece, and that ejects a frontward damming fluid (see Fig. 2 frontward fluid) toward the upper part of the outer surface of the workpiece that is positioned in a vicinity (examiner notes that 22 will be on the entrance side of the cooling zone when modified) of an entrance side of the cooling zone and dams the cooling fluid from flowing to the upper part of the outer surface of the workpiece before the workpiece enters the cooling zone; a frontward damming left member (left box) including a plurality of frontward damming fluid left-part ejection holes (32) that is disposed leftward of the workpiece as seen from the advancing direction of the workpiece, and that ejects the frontward damming fluid toward the left part of the outer surface of the workpiece that is positioned in a vicinity of the entrance side of the cooling zone and dams the cooling fluid from flowing to the left part of the outer surface of the workpiece before the workpiece enters the cooling zone; and a frontward damming right member (right box) including a plurality of frontward damming fluid right-part ejection holes (32) that is disposed rightward of the workpiece as seen from the advancing direction of the workpiece, and that ejects the frontward damming fluid toward the right part of the outer surface of the workpiece that is positioned in a vicinity of the entrance side of the cooling zone and dams the cooling fluid from flowing to the right part of the outer surface of the workpiece before the workpiece enters the cooling zone. 

    PNG
    media_image2.png
    372
    469
    media_image2.png
    Greyscale

Additionally, Serizawa teaches wherein: the frontward damming upper member ejects the frontward damming fluid diagonally (see Fig. 2 : 22 is in the front side therefore the direction of the fluid from 22 is front to back diagonal) rearward toward the upper part of the outer surface of the workpiece that is positioned in a vicinity of the entrance side of the cooling zone from a plurality of the frontward damming fluid upper-part ejection holes; the frontward damming left member ejects the frontward damming fluid diagonally rearward toward the left part of the outer surface of the workpiece that is positioned in a vicinity of the entrance side of the cooling zone from a plurality of the frontward damming fluid left-part ejection holes; and the frontward damming right member ejects the frontward damming fluid diagonally rearward toward the right part of the outer surface of the workpiece that is positioned in a vicinity of the entrance side of the cooling zone from a plurality of the frontward damming fluid right-part ejection holes (examiner notes that all of the fluid from 22 is diagonally front to back direction therefore would meet all of the claim limitations above), wherein the ejection holes of the cooling mechanism and the ejection holes of the frontward damming mechanism are adjacent to each other and at the same locations relative to the workpiece (see Figure below: it would have the ejection holes of the cooling mechanism and the frontward damming mechanism to be adjacent to each other and at the same locations relative to the workpiece. 
    PNG
    media_image3.png
    573
    826
    media_image3.png
    Greyscale

Since it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the cooling mechanism of Creutz with the cooling mechanism as described above of Serizawa in order to effectively cool the workpiece in the cooling zone since remaining lukewarm fluid on the surface of the workpiece can interfere with the coming cooling fluid for less effective cooling. Examiner notes that modified Creutz will meet all the claim limitation above. 
Therefore, modified Creutz teaches wherein: the frontward damming mechanism (22, Serizawa) includes: a frontward damming upper member (upper box shown below in Fig. 2, Serizawa) including a plurality of frontward damming fluid upper-part ejection holes (32, Serizawa) that is disposed above the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects a frontward damming fluid (see Fig. 2 frontward fluid, Serizawa) toward the upper part of the outer surface of the hollow shell that is positioned in a vicinity (examiner notes that 22 will be on the entrance side of the cooling zone when modified, Serizawa) of an entrance side of the cooling zone and dams the cooling fluid from flowing to the upper part of the outer surface of the hollow shell before the hollow shell enters the cooling zone; a frontward damming left member (left box, Serizawa) including a plurality of frontward damming fluid left-part ejection holes (32, Serizawa) that is disposed leftward of the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects the frontward damming fluid toward the left part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone and dams the cooling fluid from flowing to the left part of the outer surface of the hollow shell before the hollow shell enters the cooling zone; and a frontward damming right member (right box, Serizawa) including a plurality of frontward damming fluid right-part ejection holes (32) that is disposed rightward of the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects the frontward damming fluid toward the right part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone and dams the cooling fluid from flowing to the right part of the outer surface of the hollow shell before the hollow shell enters the cooling zone. 
Modified Creutz also teaches wherein: the frontward damming upper member ejects the frontward damming fluid diagonally (see Fig. 2 modified Creutz would have 22 in the front side therefore the direction of the fluid from 22 is front to back diagonal, Serizawa) rearward toward the upper part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone from a plurality of the frontward damming fluid upper-part ejection holes; the frontward damming left member ejects the frontward damming fluid diagonally rearward toward the left part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone from a plurality of the frontward damming fluid left-part ejection holes; and the frontward damming right member ejects the frontward damming fluid diagonally rearward toward the right part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone from a plurality of the frontward damming fluid right-part ejection holes (examiner notes that all of the fluid from 22 is diagonally front to back direction therefore would meet all of the claim limitations above, Serizawa), wherein the ejection holes of the cooling mechanism and the ejection holes of the frontward damming mechanism are adjacent to each other and at the same locations relative to the mandrel bar (see Figure below: modified Creutz would have the ejection holes of the cooling mechanism and the frontward damming mechanism to be adjacent to each other and at the same locations relative to the mandrel bar. The mandrel bar will be in the middle where element 11 is in Serizawa). 
Regarding claim 7, modified Creutz teaches the piercing machine according to claim 1, wherein: the frontward damming mechanism further includes: a frontward damming lower member (lower box shown in claim 1 rejection) including a plurality of frontward damming fluid lower-part ejection holes (32) that is disposed below the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects the frontward damming fluid toward the lower part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone and dams the cooling fluid from flowing to the lower part of the outer surface of the hollow shell before the hollow shell enters the cooling zone (see claim 1 rejection for corresponding limitations). 
Regarding claim 8, modified Creutz teaches the piercing machine according to claim 7, wherein: the frontward damming lower member (lower box shown in claim 1 rejection) ejects the frontward damming fluid diagonally rearward toward the lower part of the outer surface of the hollow shell that is positioned in a vicinity of the entrance side of the cooling zone from the plurality of frontward damming fluid lower-part ejection holes (see claim 1 rejection for corresponding features). 
Regarding claim 9, modified Creutz teaches the piercing machine according to claim 1, wherein: the frontward damming fluid is a gas and/or a liquid (water). 
Regarding claim 10, modified Creutz discloses the piercing machine according to claim 1, modified Creutz further teaches a rearward damming mechanism (350-353 of 320 see Fig. 17) that is disposed around the mandrel bar at a position that is rearward of the outer surface cooling mechanism (40 has 50-53 cooling mechanisms), wherein: the rearward damming mechanism comprises a mechanism that, when the outer surface cooling mechanism is cooling the hollow shell by ejecting the cooling fluid toward the upper part of the outer surface, the lower part of the outer surface, the left part of the outer surface and the right part of the outer surface of the hollow shell, dams the cooling fluid from flowing to the upper part of the outer surface, the lower part of the outer surface, the left part of the outer surface and the right part of the outer surface of the hollow shell after the hollow shell leaves from the cooling zone ([0096] it prevents fluid from flowing to the downstream side i.e. past 321).
Regarding claim 11, modified Creutz teaches the piercing machine according to claim 10, wherein: the rearward damming mechanism includes: a rearward damming upper member (Fig. 16: 350, Serizawa) including a plurality of rearward damming fluid upper-part ejection holes (see Fig 16: each 354 has an ejection hole) that is disposed above the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects a rearward damming fluid (see Fig. 17 arrow from 320) toward the upper part of the outer surface of the hollow shell that is positioned in a vicinity of a delivery side (exit side) of the cooling zone and dams the cooling fluid from flowing to the upper part of the outer surface of the hollow shell after the hollow shell leaves from the cooling zone; a rearward damming left member (353) including a rearward damming fluid left-part ejection hole (354) that is disposed leftward of the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects the rearward damming fluid toward the left part of the outer surface of the hollow shell that is positioned in a vicinity of the delivery side of the cooling zone and dams the cooling fluid from flowing to the left part of the outer surface of the hollow shell after the hollow shell leaves from the cooling zone; and a rearward damming right member (352) including a rearward damming fluid right-part ejection hole (354) that is disposed rightward of the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects the rearward damming fluid toward the right part of the outer surface of the hollow shell that is positioned in a vicinity of the delivery side of the cooling zone and dams the cooling fluid from flowing to the right part of the outer surface of the hollow shell after the hollow shell leaves from the cooling zone. 
Modified Creutz is silent to wherein the rearward damming left and right members each including a plurality of rearward damming fluid left and right ejection holes respectively.
Serizawa further teaches different embodiments depending on the cooling requirement and the shape of the workpiece, that the number of ejection holes per cooling members can change (see Fig. 25 and 29: 550 and 551 have different number of ejection holes per cooling members).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct modified Creutz’s rearward damming left and right members to have a plurality of rearward damming fluid left and right ejection holes respectively in order to effectively cool the product based on the product’s shape or cooling requirement.
Regarding claim 12, modified Creutz teaches the piercing machine according to claim 11, wherein: the rearward damming upper member ejects the rearward damming fluid diagonally frontward toward the upper part of the outer surface of the hollow shell that is positioned in a vicinity of the delivery side of the cooling zone from a plurality of the rearward damming fluid upper-part ejection holes; the rearward damming left member ejects the rearward damming fluid diagonally frontward toward the left part of the outer surface of the hollow shell that is positioned in a vicinity of the delivery side of the cooling zone from a plurality of the rearward damming fluid left-part ejection holes; and the rearward damming right member ejects the rearward damming fluid diagonally frontward toward the right part of the outer surface of the hollow shell that is positioned in a vicinity of the delivery side of the cooling zone from a plurality of the rearward damming fluid right-part ejection holes (see Fig. 17 of Serizawa. Each of the rearward damming members eject fluid diagonally frontward toward the cooling members so that it dams the fluid from the cooling members). 
Regarding claim 13, modified Creutz teaches the piercing machine according to claim 11, wherein: the rearward damming mechanism further includes: a rearward damming lower member (351 of 320, Serizawa) including a plurality of the rearward damming fluid lower-part ejection holes (354) that is disposed below the mandrel bar as seen from the advancing direction of the hollow shell, and that ejects the rearward damming fluid toward the lower part of the outer surface of the hollow shell that is positioned in a vicinity of the delivery side of the cooling zone and dams ([0096] 320 drains i.e. dams the cooling fluid from flowing past the damming member) the cooling fluid from flowing to the lower part of the outer surface of the hollow shell after the hollow shell leaves from the cooling zone. 
Regarding claim 14, modified Creutz teaches the piercing machine according to claim 13, wherein: the rearward damming lower member ejects the rearward damming fluid diagonally frontward (see Fig. 17, Serizawa) toward the lower part of the outer surface of the hollow shell that is positioned in a vicinity of the delivery side of the cooling zone from the plurality of rearward damming fluid lower-part ejection holes. 
Regarding claim 15, modified Creutz teaches the piercing machine according to claim 11, wherein: the rearward damming fluid is a gas and/or a liquid (water). 
Regarding claim 16, modified Creutz teaches a method for producing a seamless metal pipe using the piercing machine according to claim 1, comprising: a rolling process (rolling by 2) of subjecting the material to piercing-rolling (pierced by 4) or elongating rolling using the piercing machine to form a hollow shell (7); and a cooling process (by 8) of, during the piercing-rolling or the elongating rolling, with respect to an outer surface of the hollow shell advancing through a cooling zone (zone where 8 is located) which has a specific length (length of the diameter) in an axial direction (top to bottom as viewed in Fig. 1) of the mandrel bar and is located rearward of the plug, as seen from an advancing direction (top to bottom) of the hollow shell, ejecting a cooling fluid toward an upper part of the outer surface, a lower part of the outer surface, a left part of the outer surface and a right part of the outer surface to cool the hollow shell inside the cooling zone (see Fig. 2: cooling fluid is ejected toward all 4 sides of the pipe).
Regarding claim 18, Creutz discloses a piercing machine (Fig. 1-2) that performs piercing-rolling or elongating rolling of a material to produce a hollow shell (tube), comprising: a plurality of skewed rolls ( 1, 2: see Fig. 1-2 they are skewed) disposed around a pass line (longitudinal center line of 6) along which the material passes; a plug (head of 4) disposed on the pass line between the plurality of skewed rolls; a mandrel bar (bar part of 4) extending rearward of the plug along the pass line from a rear end of the plug; and an outer surface cooling mechanism (8) disposed around the mandrel bar, at a position that is rearward of the plug, wherein an outer surface of the hollow shell advances through a cooling zone (zone where 8 is located) which has a specific length (diameter of 8) in an axial direction of the mandrel bar and is located rearward of the plug, as seen from an advancing direction of the hollow shell, the outer surface cooling mechanism has ejection holes that eject a cooling fluid (water) toward an upper part of the outer surface, a lower part of the outer surface, a left part of the outer surface and a right part (all sides are cooled by 8 – see Fig. 2) of the outer surface to cool the hollow shell inside the cooling zone.
Creutz fails to disclose a frontward damming mechanism that is disposed around the mandrel bar at a position that is rearward of the plug and is frontward of the outer surface cooling mechanism, wherein: the frontward damming mechanism comprises ejection holes that, when the outer surface cooling mechanism is cooling the hollow shell in the cooling zone, eject the cooling fluid toward the upper part of the outer surface, the lower part of the outer surface, the left part of the outer surface and the right part of the outer surface of the hollow shell, and dam the cooling fluid from flowing to the upper part of the outer surface, the lower part of the outer surface, the left part of the outer surface and the right part of the outer surface of the hollow shell before the hollow shell enters the cooling zone, and wherein the ejection holes of the cooling mechanism and the ejection holes of the frontward damming mechanism are adjacent to each other and at the same locations relative to the mandrel bar.
Serizawa teaches a cooling mechanism (Fig. 1-30: elements 22, 40, 41, 50, 60, 300) for cooling an elongated product comprising upper, lower, left, and right cooling mechanisms (40 has 50-53 cooling mechanisms) and further comprising: a frontward damming mechanism (22) position facing the cooling device that dams the fluid from flowing past the damming mechanism in the direction of cooling sprayed by the cooling mechanism (examiner notes that as shown in Fig. 2 and 17, the fluid flowing out of 22 prevents/dams fluid from other cooling mechanisms to flow past 22), wherein the frontward damming mechanism comprises ejection holes (32) that, when the outer surface cooling mechanism is cooling the hollow shell in the cooling zone, eject the cooling fluid toward the upper part of the outer surface, the lower part of the outer surface, the left part of the outer surface and the right part of the outer surface of the hollow shell, and dam the cooling fluid from flowing to the upper part of the outer surface, the lower part of the outer surface, the left part of the outer surface and the right part of the outer surface of the hollow shell before the hollow shell enters the cooling zone (see Fig. 2 and 17), and wherein the ejection holes of the cooling mechanism and the ejection holes of the frontward damming mechanism are adjacent to each other and at the same locations relative to the workpiece (see Figure below: it would have the ejection holes of the cooling mechanism and the frontward damming mechanism to be adjacent to each other and at the same locations relative to the workpiece. 
    PNG
    media_image3.png
    573
    826
    media_image3.png
    Greyscale

Since it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the cooling mechanism of Creutz with the cooling mechanism as described above of Serizawa in order to effectively cool the workpiece in the cooling zone since remaining lukewarm fluid on the surface of the workpiece can interfere with the coming cooling fluid for less effective cooling. Examiner notes that modified Creutz will meet all the claim limitation above. 
Therefore, modified Creutz teaches wherein the ejection holes of the cooling mechanism and the ejection holes of the frontward damming mechanism are adjacent to each other and at the same locations relative to the mandrel bar (see Figure below: modified Creutz would have the ejection holes of the cooling mechanism and the frontward damming mechanism to be adjacent to each other and at the same locations relative to the mandrel bar. The mandrel bar will be in the middle where element 11 is in Serizawa). 
    PNG
    media_image3.png
    573
    826
    media_image3.png
    Greyscale


Allowable Subject Matter
	The claims 2-3, 17 as currently recited have not been rejected over prior art and would be allowable if the applicant could provide persuasive evidence that the applicant had sufficient written description to show possession of the identified claim language at the time of filing. However, it should be noted that any amendments to the claims to overcome the 112a written description rejection would require further examination of the amended claim language on the basis of prior art. 
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or render obvious a piercing machine comprising …each of the outer surface cooling members including "... a plurality of cooling fluid ejection holes" as set forth in claim 2 in combination with the claim limitations of claim 1.
Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 2, 3, 17 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.
Applicant in pg. 17 of the remarks argues that in Serizawa, the cooling medium ejected from the cooling device 22 is a medium that cools the heated steel material 10. And the cooling medium is not a medium that dams the damming water ejected from the water damming mechanism 300, but instead is a medium that is dammed by the damming water. On the other hand, the damming water ejected from the water damming mechanism 300 in Serizawa is not a medium that is dammed by the cooling medium ejected from the cooling device 22, but instead is a medium that dams the cooling medium.
Examiner respectfully disagrees. The “cooling” or “damming” is a functional language without structure. Examiner notes that if the medium from the cooling device 22 is damming the medium from the damming mechanism 300, the medium from the cooling device can be interpreted as a damming medium under broadest reasonable interpretation. On the other hand, if the medium from the damming mechanism 300 cools the hot workpiece, it can be interpreted that the medium from the damming mechanism is a cooling medium. 
Also in pg. 17 applicant argues that it is not obvious to replace the water damming mechanism 300 with the cooling device 22.
Examiner notes that the cooling device 22 is not replaced by the damming mechanism 300 in the rejections above.
Applicant in pg. 18 argues that even assuming that cooling device 22 in Serizawa could be considered to be a damming mechanism, the cooling device 22 does not have ejection holes that are adjacent to ejection holes of the cooling mechanism 23 and at the same positions as the ejection holes of the cooling mechanism 23 relative to the bar 11. 
Examiner notes that based on the annotated figure in claim 1 rejection the newly added claim limitation is met by modified Creutz. Examiner also notes that applicant does not have the support for such claim limitation. Therefore, the claims are rejected under 35 U.S.C. 112(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725